*877OPINION AND ORDER
This is an action in which the Kentucky Bar Association notified this Court pursuant to SCR 3.166 that James Wiley Craft, a member of the Kentucky Bar Association, admitted to practice law in this Commonwealth by order entered August 1, 1970, is and should be temporarily suspended from the practice of law in the Commonwealth of Kentucky via a violation of 18 U.S.C. § 1621, a felony.
Respondent Craft was charged with a felony by information No. 98-1 filed by the United States Attorney in the United States District Court for the Eastern District of Kentucky at Pikeville on January 7, 1998. Specifically, the United States Attorney charged that on or about November 18,1992, in Letcher and Pike Counties, Kentucky, Respondent did knowingly and intentionally procure Larry Collins to commit perjury in violation of 18 U.S.C. § 1621 in the case of Patricia Sparks v. James Wiley Craft, Civil Action No. 91-246, pending in the United States District Court in Pikeville, Kentucky. In this action a law of the United States authorized an oath to be administered, and Larry Collins having taken an oath in that case, did willfully and contrary to such oath testify, declare, depose and certify as true, a material matter which he did not believe to be true.
On January 7, 1998, before Henry R. Wil-hoit, Jr., J., Respondent Craft entered a guilty plea to the information. Respondent is awaiting sentencing by the court, which is scheduled for March 16, 1998. SCR 3.166 provides that, any member of the Kentucky Bar Association who pleads guilty to a felony offense shall be automatically suspended from the practice of law in this Commonwealth beginning on the day following the plea of guilty. The Kentucky Bar Association moves, by counsel, that this Court enter forthwith an order confirming the automatic temporary suspension of James Wiley Craft pursuant to SCR 3.166 effective from January 9, 1998 until suspended by a subsequent order. Accordingly, the request filed by the Kentucky Bar Association is hereby adopted pursuant to SCR 3.166.
IT IS THEREFORE ORDERED THAT:
1) Respondent, James Wiley Craft, is suspended from the practice of law in this Commonwealth, effective January 9, 1998, and until superseded by subsequent order.
2) Disciplinary proceedings against Respondent shall be initiated by the inquiry tribunal pursuant to SCR 3.160, unless already begun or unless Respondent resigns under terms of disbarment.
3) Pursuant to SCR 3.166, Respondent shall, within ten days of the date of entry of this order, notify all courts in which he has matters pending and all clients for whom he is actively involved in litigation and similar legal matters of his inability to represent them, and of the necessity and urgency of promptly retaining new counsel. Such notification shall be by letter and duly and timely placed in the United States mail, and Respondent shall simultaneously and in the same manner provide a copy of all such letters to the director of the Kentucky Bar Association.
All concur.
ENTERED: February 19,1998.
/s/ Robert F. Stephens CHIEF JUSTICE